15‐1518‐cr 
     United States v. Jones 

 1

 2                                    In the
 3             United States Court of Appeals
 4                        For the Second Circuit
 5                                 ________ 
 6                                       
 7                            AUGUST TERM, 2015 
 8                                       
 9                          ARGUED: APRIL 27, 2016  
10                        DECIDED: SEPTEMBER 11, 2017 
11                                       
12                               No. 15‐1518‐cr 
13                                       
14                        UNITED STATES OF AMERICA, 
15                                  Appellee, 
16                                       
17                                     v. 
18                                       
19                               COREY JONES, 
20                            Defendant‐Appellant. 
21                                 ________ 
22                                       
23               Appeal from the United States District Court 
24                   for the Eastern District of New York. 
25           No. 13 Cr. 00438 – Nicholas G. Garaufis, District Judge. 
26                                 ________ 
27                                       
28   Before: WALKER, CALABRESI, and HALL, Circuit Judges. 
29                                 ________ 
30    
31         Defendant Corey Jones appeals from a sentence entered in the 

32   United  States  District  Court  for  the  Eastern  District  of  New  York 

33   (Garaufis, J.) following a jury‐trial conviction for assaulting a federal 
     2                                                                  15‐1518‐cr


 1   officer in violation of 18 U.S.C. § 111. He was sentenced as a career 

 2   offender principally to 180 months in prison to be followed by three 

 3   years  of  supervised  release.  The  primary  basis  for  Jones’  appeal  is 

 4   that,  in  light  of  the  Supreme  Court’s  holding  in  Johnson  v.  United 

 5   States, 559 U.S. 133 (2010) (Johnson I), New York first‐degree robbery 

 6   is no longer categorically a crime of violence under the force clause 

 7   of  the  Career  Offender  Guideline,  U.S.S.G.  §§  4B1.1  and  4B1.2,  and 

 8   that  the  district  court  therefore  erred  in  concluding  that  his  prior 

 9   conviction for first‐degree robbery would automatically serve as one 

10   of the predicate offenses for a career offender designation.  

11          After  oral  argument  in  this  matter,  the  Supreme  Court 

12   decided Beckles v. United States, 137 S. Ct. 886 (2017), which held that 

13   the residual clause of the Career Offender Guideline—a second basis 

14   for finding a crime of violence—was not unconstitutional. The Court 

15   reached  this  conclusion  notwithstanding  the  government’s 

16   concession  to  the  contrary  in  cases  around  the  country  that  the 

17   residual clause, like the identically worded provision of the Armed 

18   Career Criminal Act (“ACCA”), was void for vagueness. In light of 

19   Beckles,  we  find  that  New  York  first‐degree  robbery  categorically 

20   qualifies  as  a  crime  of  violence  under  the  residual  clause  and 

21   therefore  need  not  address  Jones’  argument  based  on  the  force 

22   clause. We also find that his sentence is substantively reasonable and 

23   therefore AFFIRM the sentence imposed by the district court.   
     3                                                                  15‐1518‐cr


 1          Judge CALABRESI and Judge HALL concur in the opinion of the 

 2   Court.  Judge  CALABRESI  files  a  separate  concurring  opinion,  which 

 3   Judge HALL joins. 

 4                                     ________ 

 5                        BRIDGET  M.  ROHDE,  Acting  Assistant  United 
 6                        States  Attorney  (Amy  Busa,  Assistant  United 
 7                        States  Attorney,  on  the  brief),  for  Acting  United 
 8                        States  Attorney  for  the  Eastern  District  of  New 
 9                        York, for Appellee. 
10                         
11                        MATTHEW  B.  LARSEN, Assistant Federal Defender, 
12                        Federal  Public  Defenders  of  New  York,  New 
13                        York, NY, for Defendant‐Appellant. 
14                                    ________ 

15   JOHN M. WALKER, JR., Circuit Judge: 

16          Defendant Corey Jones appeals from a sentence entered in the 

17   United  States  District  Court  for  the  Eastern  District  of  New  York 

18   (Garaufis, J.) following a jury trial conviction for assaulting a federal 

19   officer in violation of 18 U.S.C. § 111. He was sentenced as a career 

20   offender principally to 180 months in prison to be followed by three 

21   years  of  supervised  release.  The  primary  basis  for  Jones’  appeal  is 

22   that,  in  light  of  the  Supreme  Court’s  holding  in  Johnson  v.  United 

23   States, 559 U.S. 133 (2010) (Johnson I), New York first‐degree robbery 

24   is no longer categorically a crime of violence under the force clause 

25   of  the  Career  Offender  Guideline,  U.S.S.G.  §§  4B1.1  and  4B1.2,  and 

26   that  the  district  court  therefore  erred  in  concluding  that  his  prior 
     4                                                                 15‐1518‐cr


 1   conviction for first‐degree robbery would automatically serve as one 

 2   of the predicate offenses for a career offender designation.  

 3          After  oral  argument  in  this  matter,  the  Supreme  Court 

 4   decided Beckles v. United States, 137 S. Ct. 886 (2017), which held that 

 5   the residual clause of the Career Offender Guideline—a second basis 

 6   for finding a crime of violence—was not unconstitutional. The Court 

 7   reached  this  conclusion  notwithstanding  the  government’s 

 8   concession  to  the  contrary  in  cases  around  the  country  that  the 

 9   residual clause, like the identically worded provision of the Armed 

10   Career Criminal Act (“ACCA”), was void for vagueness. In light of 

11   Beckles,  we  find  that  New  York  first‐degree  robbery  categorically 

12   qualifies  as  a  crime  of  violence  under  the  residual  clause  and 

13   therefore  need  not  address  Jones’  argument  based  on  the  force 

14   clause. We also find that his sentence is substantively reasonable and 

15   therefore AFFIRM the sentence imposed by the district court.   

16          Judge CALABRESI and Judge HALL concur in the opinion of the 

17   Court.  Judge  CALABRESI  files  a  separate  concurring  opinion,  which 

18   Judge HALL joins. 

19                               BACKGROUND 

20          On  June  21,  2013,  Corey  Jones  was  finishing  a  ninety‐two 

21   month  federal  sentence  for  unlawful  gun  possession  in  a  halfway 

22   house.  Jones  verbally  threatened  a  staff  member,  a  violation  of  the 

23   rules  of  the  halfway  house,  and  thereby  was  remanded  to  the 
     5                                                                   15‐1518‐cr


 1   custody of the Bureau of Prisons. Two Deputy U.S. Marshals arrived 

 2   to  take  Jones  to  prison,  but  Jones  resisted  the  Marshals’  efforts  to 

 3   take him into custody. During the ensuing altercation, Jones bit the 

 4   finger  of  one  of  the  Marshals,  who  suffered  puncture  wounds, 

 5   necessitating  antibiotics  and  a  tetanus  vaccine  at  a  hospital.  This 

 6   assault,  it  turned  out,  had  grave  consequences  for  Jones  who  was 

 7   now  in  all  likelihood  a  “career  offender”  subject  to  a  greatly 

 8   enhanced sentence. 

 9          A  jury  convicted  Jones  of  assaulting  a  federal  officer  in 

10   violation of 18 U.S.C. § 111.  In the pre‐sentence report, the probation 

11   officer calculated a relatively modest base offense level of fifteen for 

12   the assault. But the probation officer then determined that Jones was 

13   a  career  offender  pursuant  to  the  Career  Offender  Guideline 

14   because, in addition to (1) being over eighteen years of age when he 

15   committed the assault and (2) the assault being a crime of violence, 

16   (3) he had at least two prior felony convictions of a crime of violence. 

17   According  to  the  report,  Jones’  previous  two  convictions  in  New 

18   York for first‐degree robbery and second‐degree assault satisfied the 

19   third  element  of  the  test.  The  probation  officer,  following  U.S.S.G. 

20   § 4B1.1,  increased  the  offense  level  to  thirty‐two,  which,  when 

21   combined  with  Jones’  criminal  history  category  of  VI,  resulted  in  a 

22   Guidelines range of 210 to 262 months of incarceration. Because the 
     6                                                                                    15‐1518‐cr


 1   statutory  maximum  for  assault  is  twenty  years,  the  effective 

 2   Guidelines range was 210 to 240 months.  

 3            The  district  court  adopted  the  findings  of  the  pre‐sentence 

 4   report and sentenced Jones to 180 months, or fifteen years, in prison 

 5   for  the  assault,  to  be  followed  by  three years  of  supervised  release. 

 6   Jones now appeals his sentence, arguing, first, that the district court 

 7   erred  in  designating  him  a  career  offender  and,  second,  that  his 

 8   sentence is substantively unreasonable.  

 9            After  oral  argument,  we  published  an  opinion  that  resolved 

10   Jones’  appeal  in  his  favor.  The  government  had  conceded  that  the 

11   residual clause was void for vagueness, and we concluded that the 

12   force  clause  could  not  be  applied  to  Jones  for  reasons  not  relevant 

13   here. Shortly after our decision was issued, however, we vacated the 

14   opinion  in  order  to  await  the  Supreme  Court’s  decision  in  Beckles. 

15   See United States v. Jones, 838 F.3d 291, 291 (2d Cir. 2016) (mem.). 

16            Beckles addressed the constitutionality of the Career Offender 

17   Guideline’s residual clause, which was in effect at the time of Jones’ 

18   sentencing  but  has  since  been  removed  and  replaced  with  new 

19   language.1  Following  Johnson  v.  United  States,  135  S.  Ct.  2551,  2557 


           After Johnson v. United States, 135 S. Ct. 2551, 2557 (2015) (Johnson II), the Sentencing 
          1

     Commission  amended  the  Guidelines,  effective  August  1,  2016,  to  remove  the  residual 
     clause  on  the  belief  that,  contrary  to  Beckles’  later  holding,  the  residual  clause  was 
     unconstitutional.  See  U.S.  Sentencing  Comm’n,  Amendments  to  the  Sentencing 
     Guidelines  1‐3  (Jan.  21,  2016),  http://www.ussc.gov/sites/default/files/pdf/amendment‐
     process/official‐text‐amendments/20160121_Amendments_0.pdf. 
     7                                                                               15‐1518‐cr


 1   (2015) (Johnson II), which held that the residual clause of the ACCA 

 2   was  unconstitutionally  void  for  vagueness,  there  existed  a  general 

 3   belief  that  the  identically  worded  residual  clause  of  the  Career 

 4   Offender  Guideline  was  similarly  unconstitutional,  as  the 

 5   government  had  consistently  maintained.  In  Beckles,  however,  the 

 6   Court held that the residual clause of the Career Offender Guideline 

 7   is  immune  from  void‐for‐vagueness  challenges,  as  are  the 

 8   Guidelines  generally.  Beckles,  137  S.  Ct.  at  892.  After  Beckles,  we 

 9   invited the parties in this case to provide supplemental briefing as to 

10   whether first‐degree robbery, as defined in New York, categorically 

11   qualifies  as  a  crime  of  violence  under  the  previously  codified 

12   residual clause of the Career Offender Guideline.2 We now address 

13   that question. 

14                                       DISCUSSION 

15            As noted, prior to Beckles, Jones’ argument centered upon the 

16   force  clause  of  the  Career  Offender  Guideline.  Aided  now  by  the 

17   Supreme  Court’s  holding  that  the  residual  clause  of  the  Career 

18   Offender  Guideline  is  not  void  for  vagueness,  we  find  that  first‐

19   degree  robbery  as  defined  in  New  York  is  categorically  a  crime  of 

20   violence  under  the  residual  clause  and  thus  we  need  not  address 

21   Jones’ argument based on the force clause.  


           The  alternative  basis  for  the  career  offender  enhancement—the  commission  of  a 
          2

     “controlled substance offense”—is not relevant here. See U.S.S.G. § 4B1.1(a). 
     8                                                                 15‐1518‐cr


 1          In  the  district  court,  Jones  contested  his  career  offender 

 2   designation  solely  on  the  basis  that  his  first‐degree  robbery 

 3   conviction occurred when he was a juvenile. He raised no argument 

 4   that  robbery  in  New  York  was  not  a  crime  of  violence.  We 

 5   accordingly  review  his  present  challenge  on  that  ground  for  plain 

 6   error. See United States v. Gamez, 577 F.3d 394, 397 (2d Cir. 2009) (per 

 7   curiam). To meet this standard, Jones must establish the existence of 

 8   (1) an error; (2) “that is plain”; (3) “that affects substantial rights”; (4) 

 9   and  that  “seriously  affects  the  fairness,  integrity,  or  public 

10   reputation  of  judicial  proceedings.”  Id.  (alterations  and  citation 

11   omitted). We apply this standard less “stringently in the sentencing 

12   context, where the cost of correcting an unpreserved error is not as 

13   great as in the trial context.” Id. We first address point (1): whether 

14   the district court committed error of any kind in designating Jones a 

15   career offender.  

16           I.    The Legal Provisions at Issue in This Appeal 

17          This  appeal  involves  the  interplay  between  substantive  state 

18   criminal  law  and  the  federal  Sentencing  Guidelines  (“Guidelines”). 

19   The  question  we  face  is  straightforward:  is  first‐degree  robbery  in 

20   New  York,  defined  in  New  York  Penal  Law  §§  160.00  and  160.15, 

21   however  it  may  be  committed,  categorically  a  crime  of  violence 

22   under the Career Offender Guideline?   
     9                                                                        15‐1518‐cr


 1          A defendant commits robbery in New York when he “forcibly 

 2   steals property,” which the statute defines as “a larceny” involving 

 3   the use or threatened “immediate use of physical force upon another 

 4   person.”  N.Y. Penal Law § 160.00.  The various degrees of robbery, 

 5   which carry different penalties, turn upon the presence of particular 

 6   aggravating  factors.  Compare  §  160.05  (defining  third‐degree 

 7   robbery),  with  §  160.10  (defining  second‐degree  robbery),  and  with 

 8   § 160.15 (defining first‐degree robbery). First‐degree robbery occurs 

 9   when  a  defendant  commits  robbery  and  during  the  course  of  the 

10   crime  or  his  immediate  flight  either  “(1)  [c]auses  serious  physical 

11   injury to any person who is not a participant in the crime; or (2) [i]s 

12   armed  with  a  deadly  weapon;  or  (3)  [u]ses  or  threatens  the 

13   immediate  use  of  a  dangerous  instrument;  or  (4) [d]isplays  what 

14   appears to be a . . . firearm.” § 160.15.  

15          The  Career  Offender  Guideline  enhances  sentences  for 

16   defendants  in  federal  court  who  satisfy  certain  criteria.  See  U.  S. 

17   Sentencing  Guidelines  Manual  § 4B1.1(a)  (U.S.  Sentencing  Comm’n 

18   Nov. 2014) (U.S.S.G.). A defendant is a career offender if (1) he is “at 

19   least  eighteen  years  old  at  the  time  [he]  committed  the  instant 

20   offense  of  conviction”;  (2)  his  “instant  offense  of  conviction  is  a 

21   felony  that  is  . . .  a  crime  of  violence”;  and  (3)  he  “has  at  least  two 

22   prior felony convictions of . . . a crime of violence.” Id.  
     10                                                                                 15‐1518‐cr


 1                At the time of Jones’ sentencing in 2015,3 as mentioned earlier, 

 2   there  were  two  separate  clauses  defining  “crime  of  violence.”  See 

 3   § 4B1.2(a).  The  first  definition,  the  “force  clause,”  specifies  that  a 

 4   crime  of  violence  is  a  felony  “that  has  as  an  element  the  use, 

 5   attempted use, or threatened use of physical force against the person 

 6   of  another.”  §  4B1.2(a)(1).  The  second  clause  enumerates  several 

 7   offenses that qualify as crimes of violence—“burglary of a dwelling, 

 8   arson,  []  extortion[,  or]  involves  use  of  explosives”—before  ending 

 9   with  the  “residual  clause,”  which  specifies  that  a  crime  of  violence 

10   also  includes  any  offense  that  “otherwise  involves  conduct  that 

11   presents  a  serious  potential  risk  of  physical  injury  to  another.” 

12   § 4B1.2(a)(2) (2015).   

13                 II.    The Categorical and Modified Categorical Approaches 

14                The  Supreme  Court  has  set  forth  the  methodology  for 

15   determining  whether  a  state  conviction  qualifies  as  a  predicate 

16   offense  for  a  federal  sentence  enhancement.  There  are  two  possible 

17   methods:  the  categorical  approach  and  the  modified  categorical 

18   approach. See Descamps v. United States, 133 S. Ct. 2276, 2281 (2013). 

19                The categorical approach is confined to an examination of the 

20   legal  elements  of  the  state  criminal  statute  to  determine  whether 

           3    With only one exception not relevant here, district courts are to sentence defendants 
     pursuant to the version of the Guidelines in effect on the date of sentencing. See 18 U.S.C. 
     § 3553(a)(4)(A); see also Beckles, 137 S. Ct. at 890 & n.1. Accordingly, all references to the 
     Guidelines  are  to  the  November  2014  version,  which  was  in  effect  when  Jones  was 
     sentenced on April 24, 2015.
     11                                                                     15‐1518‐cr


 1   they  are  identical  to  or  narrower  than  the  relevant  federal  statute. 

 2   See  id.  If  so,  a  conviction  under  the  state  statute  categorically 

 3   qualifies  as  a  predicate  offense.  See  id.  However,  if  the  state  statute 

 4   criminalizes  any  conduct  that  would  not  fall  within  the  scope  of 

 5   either the force clause or the residual clause, a conviction under the 

 6   state statute is not categorically a crime of violence and cannot serve 

 7   as a predicate offense. See id.   

 8          Under  the  categorical  approach  we  must  confine  our  inquiry 

 9   to  the  legal  elements  of  the  state  statute  without  at  all  considering 

10   the  facts  of  the  underlying  crime.  The  Supreme  Court  has  set  forth 

11   two reasons for this. First, the text of the Career Offender Guideline, 

12   like  that  of  the  ACCA,  explicitly  refers  to  convictions  rather  than 

13   conduct. See Mathis v. United States, 136 S. Ct. 2243, 2252 (2016). The 

14   Career  Offender  Guideline  directs  the  sentencing  court  to  consider 

15   whether the offender “has at least two prior felony convictions of . . . 

16   a  crime  of  violence,”  U.S.S.G.  § 4B1.1(a),  which  indicates  that  “the 

17   sentencer  should  ask  only  about  whether  the  defendant  had  been 

18   convicted  of  crimes  falling  within  certain  categories,  and  not  about 

19   what  the  defendant  had  actually  done,”  Mathis,  136  S.  Ct.  at  2252 

20   (internal quotation marks and citation omitted). 

21          Second,  by  focusing  upon  the  legal  elements,  rather  than  the 

22   facts  of  the  offense,  the  sentencing  court  “avoids  unfairness  to 

23   defendants.”  Id.  at  2253.    “Statements  of  ‘non‐elemental  fact’  in  the 
     12                                                                  15‐1518‐cr


 1   records of prior convictions [such as the precise manner in which the 

 2   crime  was  committed]  are  prone  to  error  precisely  because  their 

 3   proof  is  unnecessary.”  Id.  (citation  omitted).  Defendants  therefore 

 4   may have little incentive to ensure the correctness of those details of 

 5   earlier  convictions  that  could  later  trigger  the  unforeseen  career 

 6   offender enhancement. 

 7          Occasionally,  however,  a  state  statute  will  criminalize 

 8   multiple  acts  in  the  alternative.  Where  this  occurs,  courts  may 

 9   employ what is known as the modified categorical approach. But the 

10   Supreme  Court  has  emphasized  that  the  modified  categorical 

11   approach is available only where the state statute is “divisible” into 

12   separate  crimes.  Descamps,  122  S.  Ct.  at  2281‐82;  see  also  Flores  v. 

13   Holder, 779 F.3d 159, 165‐66 (2d Cir. 2015). A statute is divisible if it 

14   “list[s]  elements  in  the  alternative,  and  thereby  define[s]  multiple 

15   crimes” but is not divisible if it instead lists “various factual means of 

16   committing  a  single  element.”  Mathis,  136  S.  Ct.  at  2249  (emphases 

17   added).  

18          When  a  statute  is  divisible,  a  court  employing  the  modified 

19   categorical  approach  can  then  peer  into  the  record  to  see  which  of 

20   the  multiple  crimes  was  implicated.  But  the  court  may  discern  this 

21   only  from  “a  limited  class  of  documents  (for  example,  the 

22   indictment,  jury  instructions,  or  plea  agreement  and  colloquy)  to 

23   determine  what  crime,  with  what  elements,  a  defendant  was 
     13                                                                 15‐1518‐cr


 1   convicted  of.”  Id.  Once  that  determination  is  made,  the  modified 

 2   categorical  approach  is  at  an  end  and  the  court  must  apply  the 

 3   categorical  approach  to  the  legal  elements  of  the  appropriate 

 4   criminal offense. Id. 

 5          New  York’s  first‐degree  robbery  statute  is  divisible  and 

 6   therefore  subject  to  the  modified  categorical  approach.  New  York 

 7   defines robbery as “forcibly stea[ling] property.” N.Y. Penal Law §§ 

 8   160.00–.15.  There  are  four  categories  of  first‐degree  robbery, 

 9   depending on whether: the perpetrator “(1) [c]auses serious physical 

10   injury to any person who is not a participant in the crime; or (2) [i]s 

11   armed  with  a  deadly  weapon;  or  (3)  [u]ses  or  threatens  the 

12   immediate  use  of  a  dangerous  instrument;  or  (4) [d]isplays  what 

13   appears to be a . . . firearm.” § 160.15; see also Flores, 779 F.3d at 166 

14   (analyzing  the  divisibility  of  New  York’s  first‐degree  sexual  abuse 

15   statute).   

16          In  the  typical  case  under  the  modified  categorical  approach 

17   we  would  examine  certain  documents  in  the  record  to  ascertain 

18   which of the four crimes Jones committed. In this instance, however, 

19   we  are  stymied  and  unable  to  employ  the  modified  categorical 

20   approach  because  no  one  has  produced  the  record.  Where  this 

21   occurs,  however,  we  are  not  at  a  complete  loss.  We  instead  look  to 

22   “the least of [the] acts” proscribed by the statute to see if it qualifies 

23   as  a  predicate  offense  for  the  career  offender  enhancement.  See 
     14                                                                15‐1518‐cr


 1   Johnson  I,  559  U.S.  at  137.  If  so,  Jones’s  first‐degree  robbery 

 2   conviction  can  serve  as  a  predicate  offense  for  the  enhancement 

 3   regardless of which first‐degree robbery subpart provided the basis 

 4   for his conviction. See id.  

 5          Jones  identifies  the  act  of  “forcibly  stealing  property”  while 

 6   “armed with a deadly weapon” as being the “least of the acts” in the 

 7   statute, and we agree. See N.Y. Penal Law § 160.15(2). The question 

 8   we must answer, therefore, is whether a defendant who perpetrates 

 9   such  an  act  commits  a  crime  of  violence  within  the  meaning  of  the 

10   residual clause of the Career Offender Guideline. 

11          In the opinion we issued and then withdrew, prior to Beckles, 

12   we  addressed  only  the  force  clause.  We  did  not  concern  ourselves 

13   with  whether  Jones’  first‐degree  robbery  conviction  qualified  as  a 

14   crime  of  violence  under  the  Career  Offender  Guideline’s  residual 

15   clause because, consistent with the government’s concession on that 

16   point,  we  had  previously  held  that  the  residual  clause  was 

17   unconstitutional in light of Johnson II. See United States v. Welch, 641 

18   F.  App’x  37,  42‐43  (2d  Cir.  2016)  (summary  order).  Now  that  the 

19   Supreme Court has held in Beckles that the Guidelines, regardless of 

20   whatever  other  defects  they  may  have,  cannot  be  void  for 

21   vagueness, 137 S. Ct. at 890, we are free to assess whether New York 

22   first‐degree  robbery  categorically  qualifies  as  a  crime  of  violence 

23   under the residual clause.  
     15                                                                                       15‐1518‐cr

 1             III.     Whether  Jones’  Conviction  Qualifies  as  a  Crime  of 

 2                      Violence Under the Residual Clause 

 3             We have little difficulty concluding that the “least of the acts” 

 4   of  first‐degree  robbery  satisfies  the  definition  of  the  Guidelines’ 

 5   residual  clause.  The  least  of  the  acts,  both  sides  agree,  is  “forcibly 

 6   stealing  property”  while  “armed  with  a  deadly  weapon.”  The 

 7   residual  clause  provides  that  a  crime  of  violence  includes  any 

 8   offense that “ involves conduct that presents a serious potential risk 

 9   of  physical  injury  to  another.”  U.S.S.G.  §  4B1.2(a)(2).  Plainly,  a 

10   robber  who  forcibly  steals  property  from  a  person  or  from  his 

11   immediate vicinity, while armed with a deadly weapon, engages in 

12   “conduct  that  presents  a  serious  potential  risk  of  physical  injury  to 

13   another.” See id. 

14             If there were any misgiving on this score, it is removed by the 

15   commentary  provision  to  the  Guidelines  in  effect  at  the  time  of 

16   Jones’ sentencing, which specifically enumerated robbery as a crime 

17   of violence.4 § 4B1.2 cmt. n.1.  



           4  The relevant commentary provision specified in full:  
            
            
           “Crime of violence” includes murder, manslaughter, kidnapping, aggravated assault, 
           forcible  sex  offenses,  robbery,  arson,  extortion,  extortionate  extension  of  credit,  and 
           burglary of a dwelling. Other offenses are included as ‘crimes of violence’ if (A) that 
           offense has as an element the use, attempted use, or threatened use of physical force 
           against the person of another, or (B) the conduct set forth (i.e., expressly charged) in 
           the  count  of  which  the  defendant  was  convicted  involved  use  of  explosives 
     16                                                                            15‐1518‐cr


 1           Commentary  provisions  must  be  given  “controlling  weight” 

 2   unless  they:  (1) conflict  with  a  federal  statute,  (2)  violate  the 

 3   Constitution,  or  (3) are  plainly  erroneous  or  inconsistent  with  the 

 4   Guidelines  provisions  they  purport  to  interpret.  Stinson  v.  United 

 5   States, 508 U.S. 36, 45 (1993). Jones has not identified any such flaws 

 6   nor  do  we  discern  any.  Where  the  basis  for  categorizing  a  prior 

 7   conviction  as  a  crime  of  violence  is  that  the  offense  is  specifically 

 8   enumerated  as  such  in  the  Career  Offender  Guideline  or  its 

 9   commentary,  we  undertake  the  categorical  approach  by  comparing 

10   the  state  statute  to  the  generic  definition  of  the  offense.  See  United 

11   States v. Walker, 595 F.3d 441, 445‐46 (2d Cir. 2010). 

12           That  there  is  consensus  in  the  criminal  law  as  to  what 

13   constitutes  robbery  thus  further  convinces  us  that  the  least  of  the 

14   acts  constituting  New  York  first‐degree  robbery,  i.e.,  “forcibly 

15   stealing property” while “armed with a deadly weapon,” is a crime 

16   of  violence  under  the  residual  clause.  As  we  have  noted,  “all  fifty 

17   states  define  robbery,  essentially,  as  the  taking  of  property  from 

18   another  person  or  from  the  immediate  presence  of  another  person 

19   by  force  or  by  intimidation.”  Id.  (emphasis  in  original).  Indeed,  it 

20   would seem that, pursuant to the commentary to the former residual 


         (including any explosive material or destructive device) or, by its nature, presented a 
         serious potential risk of physical injury to another.  
          
     U.S.S.G. § 4B1.2 cmt. n.1 (2015). 
     17                                                                  15‐1518‐cr


 1   clause,  robbery  of  any  degree  in  New  York  qualifies  as  a  crime  of 

 2   violence. 

 3          Jones contends nonetheless that New York’s robbery statute is 

 4   broader than the generic definition. He argues, specifically, that the 

 5   generic definition of robbery requires the use or threat of force in the 

 6   process of asserting dominion over the property that is the subject of 

 7   the  offense,  whereas  the  New  York  statute  would  be  violated  by  a 

 8   robber  who  uses  or  threatens force  after  assuming  dominion  of  the 

 9   property. We disagree. 

10          The  specific  language  of  the  New  York  robbery  statute  that 

11   Jones points to is that “forcible stealing” consists of (1) the “use[] or 

12   threat[]  [of]  immediate  use  of  physical  force  upon  another  person” 

13   (2)  “in  the  course  of  committing  a  larceny”  (3)  for  the  purpose  of 

14   either  “preventing  or  overcoming  resistance  to  the  taking  of  the 

15   property  or  to  the  retention  thereof  immediately  after  the  taking”  or 

16   “[c]ompelling  the  owner  of  such  property  or  another  person  to 

17   deliver up the property or to engage in other conduct which aids in 

18   the commission of the larceny.” N.Y. Penal Law § 160.00 (emphasis 

19   added).  

20          The  generic  definition  of  robbery,  however,  is  broader  than 

21   Jones  acknowledges.  It  is  true  that  the  common  law  definition 

22   confines robbery to the use or threat of force before, or simultaneous 

23   to, the assertion of dominion over property and therefore comports 
     18                                                                    15‐1518‐cr


 1   with Jones’ argument. See, e.g., Wayne LaFave, 3 Substantive Criminal 

 2   Law  § 20.3(e)  (2d  ed.  Supp.  2016);  Charles  E.  Torcia,  4  Wharton’s 

 3   Criminal  Law  §  463  (15th  ed.  Supp.  2016).  But  a  majority  of  states 

 4   have  departed  from  the  common  law  definition  of  robbery, 

 5   broadening  it,  either  statutorily  or  by  judicial  fiat,  to  also  prohibit 

 6   the peaceful assertion of dominion followed by the use or threat of 

 7   force. See, e.g., LaFave § 20.3(e); Torcia § 463; State v. Moore, 274 S.C. 

 8   468, 480‐81 (S.C. Ct. App. 2007) (collecting state statutes and judicial 

 9   decisions  that  have  departed  from  the  common  law  definition  of 

10   robbery).  Indeed,  the  Model  Penal  Code,  which  we  relied  upon  in 

11   United States v. Walker, 595 F.3d at 446, is often cited as the authority 

12   for  expanding  the  definition  of  robbery  in  this  manner,  see  LaFave 

13   § 20.3(e),  because  it  specifies  that  robbery  includes  conduct  where 

14   the initial use or threat of force occurs “in flight after the attempt or 

15   commission  [of  the  theft],”  Model  Penal  Code  § 222.1.  As  a  result, 

16   this broader definition has supplanted the common law meaning as 

17   the generic definition of robbery. See Taylor v. United States, 495 U.S. 

18   575, 598 (1990) (specifying that the “generic” definition of a crime is 

19   the  “sense  in  which  the  term  is  now  used  in  the  criminal  codes  of 

20   most states”). 

21          Moreover,  New  York  places  two  restrictions  on  the  temporal 

22   relationship  between  the  underlying  theft  and  the  use  or  threat  of 

23   force  that  buttress  the  conclusion  that  its  definition  of  robbery  falls 
     19                                                                     15‐1518‐cr


 1   within the generic definition of the offense: (1) force must be “in the 

 2   course of committing a larceny,” i.e., a theft, and (2) force must occur 

 3   during “immediate flight” after the taking for purposes of retaining 

 4   the  property.  See  N.Y.  Penal  Law  § 160.00.  Jones  does  not  provide, 

 5   and  we  are  not  aware  of,  any  authority  that  the  New  York  statute 

 6   criminalizes the use of force after the robber has successfully carried 

 7   the property away and reached a place of temporary safety. 

 8          For all of the foregoing reasons, we easily conclude that New 

 9   York’s  definition  of  robbery  necessarily  falls  within  the  scope  of 

10   generic robbery as set forth in the commentary to U.S.S.G. § 4B1.2(a). 

11   Because Jones’ argument that first‐degree robbery is not necessarily 

12   a crime of violence within the meaning of U.S.S.G. § 4B1.2(a) under 

13   the  categorical  approach  is  without  merit,  the  district  court did  not 

14   commit error, much less plain error, in sentencing Jones as a career 

15   offender. 

16          IV.    The Substantive Reasonableness of Jones’ Sentence 

17          Finally,  we  reject  Jones’  argument  that  his  sentence  of  180 

18   months  is  substantively  unreasonable.  In  assessing  the  substantive 

19   reasonableness  of  a  sentence  for  abuse  of  discretion,  we  review 

20   questions of law de novo and questions of fact for clear error. United 

21   States  v.  Bonilla,  618  F.3d  102,  108  (2d  Cir.  2010)  (citation  omitted). 

22   We  may  not  substitute  our  own  judgment  for  that  of  the  district 

23   court and can find substantively unreasonable only those sentences 
     20                                                                    15‐1518‐cr


 1   that  are  so  “shockingly  high,  shockingly  low,  or  otherwise 

 2   unsupportable  as  a  matter  of  law”  that  affirming  them  would 

 3   “damage  the  administration  of  justice.”  United  States  v.  Rigas,  583 

 4   F.3d  108,  123  (2d  Cir.  2009).  In  the  “overwhelming  majority  of 

 5   cases,” a sentence within the Guidelines range will “fall comfortably 

 6   within  the  broad  range  of  sentences  that  would  be  reasonable.” 

 7   United  States  v.  Perez‐Frias,  636  F.3d  39,  43  (2d  Cir.  2011)  (citation 

 8   omitted). 

 9          Jones’  Guidelines  range  was  210  months  to  262  months,  the 

10   top of which was lowered to 240 months, the statutory maximum for 

11   assault  of  a  federal  officer.  The  court  imposed  a  sentence  of  180 

12   months, or fifteen years, which, while substantial, was considerably 

13   below the Guidelines range.  

14          The  primary  thrust  of  Jonesʹ  argument  is  that  a  fifteen‐year 

15   sentence  is  substantively  unreasonable  for  an  assault  of  a  federal 

16   officer that consists solely of biting the victimʹs finger and in which 

17   the injury was not permanent. Jonesʹ argument, however, misses the 

18   mark.  The  district  court  specified  a  combination  of  reasons  for  the 

19   fifteen‐year  sentence,  including:  (1)  the  need  to  encourage  respect 

20   for the law and cooperation with law enforcement officials who are 

21   attempting  to  carry  out  their  lawful  duties;  (2)  Jonesʹ  substantial 

22   prior  criminal  history,  consisting  of  seven  prior  convictions,  two  of 

23   which, in addition to the assault of the officer, resulted in him being 
     21                                                               15‐1518‐cr


 1   designated  a  career  offender;  and  (3) Jonesʹ  substantial  history  of 

 2   misconduct  while  incarcerated,  including  twenty‐seven  occasions 

 3   upon which he was disciplined.  

 4         Jones  attempts  to  compare  his  case  to  instances  where 

 5   defendants  were  convicted  of  violating  the  same  statute,  received 

 6   lower  sentences,  and  arguably  committed  more  egregious  conduct. 

 7   That  defendants  convicted  of  similar  or  even  more  serious  conduct 

 8   received lower sentences, however, does not render Jonesʹ sentence 

 9   substantively  unreasonable.  Plainly,  the  district  court  also  relied 

10   upon  Jones’  criminal  and  prison  history,  including  his  career 

11   offender status, which distinguishes this case from those to which he 

12   refers.  Under  these  circumstances,  we  cannot  say  that  Jones’ 

13   sentence was substantively unreasonable. 

14                               CONCLUSION 

15         For  the  reasons  stated  above,  we  AFFIRM  the  sentence 

16   imposed by the district court.  
                                                                                                  




 1   GUIDO
         O CALABR
                RESI, Circuit Judge, with
                                     w whom
                                          m Peter W. H
                                                     Hall, Circu
                                                               uit Judge, jo
                                                                           oins,
 2   concurrring:
 3         I believe Judge Walkeer’s opinio
                                          on states th
                                                     he law corrrectly, and
                                                                          d I concur iin
 4   its reaso
             oning and in its resu
                                 ult. I write separately
                                                       y because tthat result,, while
 5   mandatted by the law, seem
                              ms to me to be highly unjust, an
                                                             nd little sho
                                                                         ort of absu
                                                                                   urd.
 6   To expllain why I think so, let me givee the facts aand proced
                                                                  dural histo
                                                                            ory of this case
 7          y that is slightly diffferent from
     in a way                                m the majorrity opinio
                                                                  on—which
                                                                         h, howeverr, is
 8   also corrrect, and in
                        i which, as
                                 a noted ab
                                          bove, I join
                                                     n, fully.
 9       A. Backgroun
            B       nd 
10         Corey
           C     Jones is a now--39-year-old man wiith an I.Q. of 69.1 Wh
                                                                        hile at a
11   residential reentry
                       y center (“
                                 “RRC”), fin
                                           nishing a n
                                                     nearly eigh
                                                               ht-year sen
                                                                         ntence for
12   felony possession
            p        n of a firearrm, (he wa
                                           as five mon
                                                     nths’ shy o
                                                               of his sched
                                                                          duled
13   release)), Jones alleegedly gru
                                   umbled a threat
                                            t      and was insoleent to a staaff membeer.
14   The stafff memberrs called th
                                 he federal marshals
                                            m        tto take custody of Jon
                                                                           nes, who
15   resisted          he marshalls conceded that, durring his reesistance, Jo
            d arrest. Th                                                     ones neverr
16   stepped
           d towards, kicked, orr punched them. Non
                                                  netheless, as they were trying to
17   lower his
           h head to the groun
                             nd, the han
                                       nd of the m
                                                 marshal wh
                                                          ho was app
                                                                   prehending
18   Jones sllipped dow
                      wn Jones’ face,
                                f     and Jo
                                           ones bit hiim, causing
                                                                g the fingeer to bleed
                                                                                     d.
19   Shortly thereafterr, Jones saiid, “I give,” and wass arrested aand taken away. Thee
20   marshal provided
                    d a sworn affidavit
                              a         in
                                         ndicating tthat he sufffered no lo
                                                                          oss becausse of
21   the inju
            ury and tha
                      at he did not
                                n requestt damages.. At trial, th
                                                                he bite waas describeed
22   by the prosecutor
            p        r as “not th
                                he most serrious woun
                                                    nd you’ll eever see.”


           1  This I.Q. sscore is con
                                    nsidered too be in thee “mentally
                                                                    y deficientt” range off 
     intellecttual functiioning, bellow the gennerally acccepted ran
                                                                   nge for “inttellectual 
     disability,” which h is an I.Q. score of approximattely 70‐75. See Dist. CCt. Dkt. 466–1
     at 5, Jon
             nes Sentencing Mem    morandum, Exhibit A   A, “Sentenccing Memo  o Letter of Dr.
     Sanford d L. Drob”,, at 5. 

                                                 1
                                                                                               




 1         Pursuant to a single-count indictment for assaulting a federal officer, Jones
 2   was found guilty in violation of 18 U.S.C. § 111(a)(1)–(b). Under the Guidelines
 3   as they were then calculated, and as described in Judge Walker’s opinion, Jones
 4   faced a sentence of between 210–240 months, (seventeen-and-one-half to twenty
 5   years), with the high end being the statutory maximum. This calculation was
 6   based on Jones’ designation as a career offender, a status that was triggered by
 7   two earlier convictions: (i) an assault in which the then twenty-year-old Jones
 8   shot a man in the leg, which later needed to be amputated, and (ii) a conviction
 9   for first-degree robbery in New York, a crime Jones committed when he was
10   sixteen years old.2
11         The district court, applying what it believed was the law of this circuit as it
12   stood at that time, found that Jones’ robbery conviction constituted a “crime of
13   violence” under the categorical approach to the Sentencing Guidelines. See
14   United States v. Spencer, 955 F.2d 814, 820 (2d Cir. 1992) (holding that, under the
15   law of New York, the crime of attempted third-degree robbery constitutes a
16   “crime of violence” for the purposes of the “force clause” of the Sentencing
17   Guidelines), abrogated by Johnson v. United States, 559 U.S. 133 (2010) (Johnson I);
18   see also United States v. Reyes, 691 F.3d 453 (2d Cir. 2012) (per curiam).3 Given this


           2 A defendant’s youthful offender adjudications are, for the purposes of the 
     relevant Guidelines calculations, deemed “‘adult convictions’ [where the 
     defendant] (1) pleaded guilty to both felony offenses in an adult forum and (2) 
     received and served a sentence of over one year in an adult prison for each 
     offense.” See United States v. Jones, 415 F.3d 256, 264 (2d Cir. 2005). 
           3 A crime of violence, along with other factors, serves as a predicate 

     requiring a district court to sentence a defendant as a “career offender” subject to 
     an increased sentencing spectrum. See U.S. Sentencing Guidelines Manual 
     § 4B1.1(a) (U.S. Sentencing Comm’n Nov. 2014) (U.S.S.G.) (defining “career 
     offender” as a defendant who is (1) “at least eighteen years old at the time [he] 
     committed the instant offense of conviction;” (2) his “instant offense of 

                                                2
                                                                                            




1   holding, and because Jones’ prior conviction for assault certainly constituted a
2   crime of violence, the district court determined that the career offender status
3   applied. Absent Jones’ designation as a career offender, his Guidelines sentence


    conviction is a felony that is . . . a crime of violence;” and (3) he “has at least two 
    prior felony convictions of . . . a crime of violence.”) . 
            
           As described in Judge Walker’s opinion, there were, at the time of Jones’ 
    sentencing, two clauses in the Sentencing Guidelines, either of which could 
    define a “crime of violence.” These two clauses are referred to as the “force 
    clause,” and the “residual clause.” The “force clause” specifies that a crime of 
    violence is a felony that “has as an element the use, attempted use, or threatened 
    use of physical force against the person of another.” U.S.S.G. § 4B1.2(a)(1). The 
    “residual clause” comes at the end of a second set of enumerated offenses, and 
    provides that a crime of violence also includes any offense that “otherwise 
    involves conduct that presents a serious potential risk of physical injury to 
    another.” Id. § 4B1.2(a)(2).  
            
           In Spencer, we had held that, under the force clause, third‐degree robbery, 
    as defined by New York law, was a crime of violence. After the Supreme Court’s 
    analysis of the force clause in Johnson I, however, we held that battery, as defined 
    by the state of Florida, was not a crime of violence. Reyes, 691 F.3d 453. In Reyes, 
    we noted Johnson I’s dictate that, to constitute a “crime of violence” under the 
    categorical approach, a crime must involve the “use of physical force,” and 
    found that battery did not meet that definition. Id. at 460. Even after Spencer, it 
    was an open question whether first‐degree robbery was a crime of violence. After 
    Reyes, that question depended on whether the use of physical force was, indeed, 
    present in the New York definition of that crime.  
            
           Judge Garaufis held that the reasoning of Spencer meant that first degree 
    robbery was a crime of violence. In our former, withdrawn opinion, we held, for 
    reasons similar to those given in Reyes, that first‐degree robbery was not. Cf., 
    United States v. Yates, No. 16‐3997, 2017 WL 3402084 (6thCir. Aug 9, 2017) 
    (finding in analogous circumstances that the force clause does not apply). All of 
    that analysis, however, was with respect to the force clause, not the co‐extant – 
    and here essential – residual clause.  

                                               3
                                                                                                   




 1   range would
           w     havee been betw
                               ween 36 an
                                        nd 48 mon
                                                nths (or thrree to fourr years),
 2   instead of the ran
                      nge of 210-2
                                 240 month
                                         hs, or the seeventeen-aand-one-h
                                                                        half years to
                                                                                    o
 3   twenty years thatt the court deemed ap
                                          pplicable.
 4          Departing
            D         downward significa
                                       antly from
                                                m the Guidelines, Ju
                                                                   udge Garaaufis
 5   sentencced Jones to
                       o fifteen yeears.
 6       B. Doctrinal D
            D                ments and IImpact on Sentencin
                      Developm                            ng 
 7          Ju
             udge Gara
                     aufis’ opiniion rested on his inteerpretation
                                                                 n of the ap
                                                                           pplication o
                                                                                      of
 8   the forcce clause to
                        o New Yorrk State’s definition
                                            d          o
                                                       of robbery
                                                                y. Because JJudge
 9   Garaufiis was of th
                       he view th
                                hat first-deg
                                            gree robbeery was a ccrime of viiolence un
                                                                                     nder
10   the forcce clause ev
                        ven after Johnson
                                  J       I, Ju
                                              udge Garaaufis did n
                                                                 not addresss the
11   addition
            nal possible determiinant of a crime
                                           c     of viiolence now
                                                                w at issue before us:: the
12   “residu
           ual clause.”
                      ”
13          After
            A     Jones’ initial sen
                                   ntencing, but
                                             b before we heard Jones’ app
                                                                        peal, the
14   Suprem
          me Court fo
                    ound langu
                             uage in thee Armed C         minal Act (“ACCA”))
                                                Career Crim
15   which was
           w identiccal to the language
                               l        used
                                        u    in thee residual cclause of th
                                                                          he
16   Guideliines—the lynchpin
                     l        clause undeergirding tthe authorrity of Jonees’ currentt
17   sentencce—to be unconstitut
                     u         tionally va
                                         ague. Johnsson v. Uniteed States, 1135 S. Ct. 22551,
18   2557 (20
            015) (Johnsson II). Sub
                                  bsequent to
                                            o Johnson III, most fed
                                                                  deral courts of appeaals
19   to decid
            de the issue found th
                                hat, given the
                                           t Suprem
                                                  me Court’ss decision, the residu
                                                                                 ual
20   clause was
            w also un
                    nconstitutionally vag
                                        gue. See U
                                                 United Statees v. Pawlakk, 822 F.3d
d
21   902, 907
            7-11 (6th Cir.
                      C 2016); United
                               U      Stattes v. Hurlbburt, 835 F..3d 715, 7225 (7th Cir..
22   2016); United
            U      Statees v. Calabrretta, 831 F.3d
                                               F    128, 1337 (3d Cir.. 2016); Un
                                                                                nited States v.
23   Madrid,, 805 F.3d 1204,
                       1     1210 (10th Cir. 2015); but see Unitedd States v. M
                                                                              Matchett, 8002
24 F.3d 118
            85, 1193-96
                      6 (11th Cirr. 2015).
25          As
            A a result—
                      —with thee applicatio
                                          on of the fo
                                                     orce clausee to Jones iin doubt aas a
26   result of
            o Johnson I,
                      I and with
                               h the residu
                                          ual clause struck dow
                                                              wn across several



                                                  4
                                                                                                   




 1   circuits as a resultt of Johnson
                                    n II—any number
                                             n      off defendan
                                                               nts were fo
                                                                         ound not to
                                                                                   o
 2   have co
           ommitted crimes
                    c      of violence,
                              v         eiither as a m
                                                     matter of ffirst instance, or on
 3   appeal, for purpo
                     oses of deteermining their
                                          t     careerr offender status und
                                                                          der the
 4   Guideliines. Accorrdingly, th
                                 hey were reesentenced
                                                     d (or senteenced in th
                                                                          he first
 5   instancee) to lowerr sentencess. We are told
                                             t    the go
                                                       overnmentt is not chaallenging th
                                                                                       hese
 6   lower seentences.
 7       C. Removal o
            R        f the Resid
                               dual Clausse from th
                                                  he Guideliines 
 8          The
            T Sentencing Comm
                            mission, in
                                      n light of th
                                                  he decision
                                                            ns of severral courts o
                                                                                  of
 9   appealss grounded
                     d on the Su
                               upreme Co
                                       ourt’s deciision in Johhnson II, rev
                                                                          vised the
10   Guideliines and reemoved th
                               he residual clause as a basis forr future sen
                                                                           ntencing. ((See
11   Majority Opinion
                    n, n.1).
12       D. Procedural
            P        l History in
                                n this Cou
                                         urt 
13          We
            W heard Jones’ appeeal after Johnson II, an
                                                      nd we held
                                                               d: (i) that, under John
                                                                                     nson
14   I, the fo
             orce clause was not applicable
                                 a          to
                                            t him; (ii)) (like seveeral of our sister circu
                                                                                          uits)
15   that thee other posssible grou
                                  und for Jon
                                            nes’ career offender sstatus, the residual
16   clause, was uncon
                     nstitutiona
                               al, pursuan
                                         nt to Johnsoon II; and, (iii) that, aas a result,
17   Jones’ robbery
            r       con
                      nviction did not qua
                                         alify as a predicate viiolent offeense underr the
18   Guideliines. We th
                      herefore orrdered Jon
                                          nes’ sentencce vacated
                                                               d and sent the case baack
19   for reseentencing. We
                        W expresssly instruccted the diistrict courrt that, in rresentencin
                                                                                          ng
20   Jones, itt should no
                        ot treat him
                                   m as a careeer offendeer.
21          Before
            B      the district
                       d        cou
                                  urt resenteenced Jonees, howeveer, the Suprreme Courrt
22   granted
           d certiorari in Beckles v.
                                   v United States,
                                            S       137 SS. Ct. 886 ((2017), to cconsider
23   whether the langu
                     uage that, in Johnson II it had d
                                                     deemed un
                                                             nconstitutio
                                                                        onally vag
                                                                                 gue
24   in a statute, was allso void fo
                                   or vagueneess when th
                                                       he identicaal languag
                                                                           ge was
25   employ
          yed in the Guidelines
                     G        s. In view of
                                         o the Supreme Courrt’s action,, we withd
                                                                                drew
26   our opin
            nion, and suspended
                              d resenten
                                       ncing pend
                                                ding the Becckles decision.



                                                 5
                                                                                            




 1   Interestingly, at least one district court, in an independent case, had already
 2   granted a motion for resentencing in light of our now-recalled decision. Miles v.
 3   United States, No. 11-cr-581, 2016 WL 4367958 (S.D.N.Y. Aug 15, 2016).
 4         In Beckles, the Supreme Court held the relevant clause of the Guidelines not
 5   to be unconstitutionally vague.4 Hence, the clause remained applicable to cases
 6   like the one before us.
 7         As a result, we are bound to consider Jones’ earlier convictions on the basis
 8   of the revived (but no longer extant, since it has been removed by the Sentencing
 9   Commission) residual clause. Under that clause, we today correctly find that
10   Jones’ robbery conviction constituted a crime of violence and, as such, served as
11   a predicate offense which—together with his assault convictions—categorically
12   renders Jones a career offender. He was, therefore, correctly subject to the
13   sentencing guidelines of 210–240 months on the basis of which the district
14   court—albeit, perhaps incorrectly relying on the force clause rather than the
15   residual clause— had imposed his original sentence of fifteen years.
16         Because that sentence was correctly based on the Guidelines as we now
17   hold they stood when the district court sentenced Jones, we now affirm that
18   sentence. We also hold that, given the applicable Guidelines, the sentence


           4    The Supreme Court held as it did based on the history of discretion in 
     sentencing before the Guidelines and the discretionary nature of the Guidelines 
     themselves. My concern with our holding today does not dispute the correctness 
     of the Court’s decision. That the Court’s decision was unexpected, however, 
     cannot be doubted. Between Johnson II and Beckles, courts of appeals, prosecutors, 
     and the Sentencing Commission took actions which assumed a different result. 
     Indeed, the Justice Department had taken the position that Johnson II governed 
     Beckles, and the Supreme Court had to appoint special counsel to present the 
     opposite view. It is that unexpectedness and what happened between Johnson II 
     and Beckles that is, in significant part, responsible for making today’s result so 
     troubling to me. 

                                                6
                                                                                              




 1   imposed—which departed significanttly downw
                                               ward from these appllicable
 2   Guideliines—was not substa
                              antively un
                                        nreasonable.
 3       E. DISCUSSI
            D      ION 
 4         I agree thatt the senten
                                  nce is not substantiv
                                             s        vely unreassonable; bu
                                                                           ut I believee
 5   the resu
            ult to be clo
                        ose to absu
                                  urd.
 6         Jo
            ones was about
                     a     to bee released when he ccommitted
                                                            d a crime w
                                                                      whose full
 7   nature and
            a signifiicance the district co
                                          ourt is betteer able to eevaluate th
                                                                             han we. Th
                                                                                      he
 8   district court deciided on a fifteen-yea
                                  f         ar sentencee. Perhaps this senten
                                                                            nce was baased
 9   on its view of Jones’ prior crriminal activity, and
                                                       d on Jones’’ dangerou
                                                                           usness.
10   Perhapss the senteence, deparrting down
                                           nward nottably from
                                                             m the Guideelines, wass,
11   howeveer, imposed
                     d because the districct court bellieved thatt, given those
12   Guideliines, it had
                       d gone dow
                                wn as much as it felt it reasonaably could..
13         The
           T fact is that
                     t    we do
                              o not know
                                       w what sen
                                                ntence the d
                                                           district cou
                                                                      urt would
14   have deeemed app
                    propriate iff Jones had
                                          d been sub
                                                   bject to diffferent Guidelines. H
                                                                                   Had
15   our opin
            nion comee down slig
                               ghtly earlieer, as did tthose of m
                                                                most other ccircuits
16   dealing
           g with simiilar issues, Jones wou
                                           uld have b
                                                    been resenttenced purrsuant to a
17   substan
           ntively low
                     wer Guideliines rangee. We woulld, then, kn
                                                               now whatt sentence
18   would have
           h    seem
                   med approp
                            priate to th
                                       he district ccourt in th
                                                              hose circum
                                                                        mstances. H
                                                                                  Had
19   that sen
            ntence been       as it apparrently was in any number of otther cases in
                      n lower—a
20   other ciircuits—th
                      he Governm
                               ment apparently wou
                                                 uld not haave objected to it. Haad
21   Jones co
            ommitted his crime under
                               u     the currently eexisting G
                                                             Guidelines, (i.e., in wh
                                                                                    hich
22   the residual clausse has been
                                 n removed
                                         d by the Sen
                                                    ntencing C
                                                             Commissio
                                                                     on), and
23   assumin
           ng that wee would ha
                              ave read th
                                        he force claause not to
                                                              o apply (ass we did in
                                                                                   n
24   our earllier, now-rretracted opinion),
                                  o         th
                                             he district court wou
                                                                 uld have haad, again, the
25   opportu
           unity to ga
                     auge Jones’ degree off dangerou
                                                   usness und
                                                            der a very different sset
26   of Guid
           delines than
                      n those wee, today, fiinally concclude it corrrectly app
                                                                             plied at
27   sentenccing.

                                                7
                                                                                                




 1         Because we (advisedly) withdrew our earlier opinion in light of the
 2   Supreme Court’s grant of certiorari in Beckles, and because of the Supreme Court’s
 3   ultimate decision in Beckles, I agree that we now are bound to affirm Jones’
 4   original sentence. This means that, as a result of timing quirks (his appeal to us
 5   was slightly too late, leading to our decision to pull our earlier opinion; his
 6   crimes too early so that the now-removed, but no longer unconstitutional,
 7   residual clause was in effect when he committed them), Jones receives a very,
 8   very high sentence in contrast with almost every similarly situated defendant.
 9         What is more—and this may be the true source of my sense of absurdity—
10   there appears to be no way in which we can ask the district court to reconsider
11   the sentence it ordered in view of the happenstances that have worked against
12   Jones, and in view of its assessment of Jones’ crimes and of its downward
13   departure.
14         Were this a civil case, there would be any number of ways of letting the
15   lower court revisit matters.5 But, as far as I have been able to discern, there is no
16   way for us to send this back to the district court and ask it to tell us what I
17   believe should determine Jones’ sentence:
18         In the light of sentences that other similarly guilty defendants have
19         received, and in the light of Jones’ own situation, both of which you, as
20         a district judge, are best suited to determine, what is the sentence that
21         you deem appropriate in this case?



            
           5  For example: Federal Rule of Civil Procedure 60(b)(6) provides a court 
     with the power to entertain a motion to relieve a party from a final judgment for 
     “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). To similar effect, 
     Rule 60(d) states that a court has the power to “entertain an independent action 
     to relieve a party from a judgment, order, or proceeding.” Id. 60(d)(1).  

                                                8
                                                                                          




1         I find our inability to learn this to be both absurd and deeply troubling. I
2   believe our affirmance is correct, and that we can do no other. I hope, however,
3   that somewhere, somehow, there exists a means of determining what would, in
4   fact, be an appropriate sentence for Jones.




                                             9